DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 1 is pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaheen et al. (US 2018/0324768 A1).
	Regarding claim 1, Shaheen et al. disclose a method of a terminal for transmitting uplink data, the method comprising:
	receiving information on mapping restrictions for a plurality of logical channels from a base station ([0308]: “For example, a case 1 where LCH1 is mapped to a first numerology (Num1), LCH2 and LCH3 are mapped to a second numerology (Num2), and LCH4, LCH5, and LCH6 are mapped to a third numerology (Num3) is explained.”)
	receiving an uplink (UL) grant from the base station ([0308]: “In the case 1, if the Num1, the Num2 and the Num3 are indicated, resources (e.g., UL resources, MAC SDU, MACPDU, UL-SCH, etc.) may be allocated to the logical channel (s). For example, the resources corresponding to each numerology 301 may be allocated to the logical channel(s).”
	selecting a logical channel from the plurality of logical channels based on the information on mapping restriction and the UL grant, see figure 1, 3 and 7. ([0085]: “Since a logical channel can be mapped to one or more numerologies/TTI durations, the UL/DL grant may be limited to certain logical channels mapped with certain numerologies, so only those logical channels are allowed to transmit
	transmitting uplink data based on the selected logical channel to the base station ([0045]: “Configured cells are those cells of which the UE is aware and is allowed by an eNB to transmit or received information.  (“Configured cell(s)” may be serving cell(s).  the UE may receive system information and perform the required measurements on all configured cells.”)

    PNG
    media_image1.png
    535
    422
    media_image1.png
    Greyscale














Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,140,699 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the application encompassed the claimed invention in 11,140,699 B2.
Application Claim 1:
    A method of a terminal for transmitting uplink data, the method comprising:

    receiving information on mapping restriction for a plurality of logical channels from a base station;





    receiving an uplink (UL) grant from the base station;
    selecting a logical channel from the plurality of logical channels based on the information on mapping restriction and the UL grant; and





    transmitting uplink data based on the selected logical channel to the base station.
    
US 11,140,699 B2: claim 1:
    A method of a terminal for transmitting uplink (UL) data in a wireless communication system, the method comprising;
    receiving, from a base station, a control message including information restriction on each of a plurality of logical channels, each of the information restriction including information on a subcarrier spacing for a transmission, information on duration for the transmission, information on a serving cell for the transmission, and information on a priority index;
    receiving, from the bases station, an UL grant including a priority indicator;
    selecting a logical channel from the plurality of logical channel based on the information on the subcarrier spacing for the transmission, the information on the duration for the transmission, the information on the serving cell for the transmission, the information on the priority index included in each of the restriction information and the UL grant including the priority indicator; and
    transmitting, to the base station, UL data based on the selection logical channel...




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412